Mr. Justice Morris
delivered the opinion of the Court:
This present suit, as already stated, was instituted on July 30, 1883; and the trial now before us for review is the third *68trial of the issues between the parties. In the meantime the original parties to the transaction have all died; and several of the witnesses have died. The suit itself is ten years old; the transaction out of which it grew is more than fifteen years old. It is time that the controversy should be terminated, if it can be terminated consistently with right and justice. We propose, so far as we can, so to terminate it.
The case now comes before us on four assignments of error to the rulings of the court below. How these arise it is necessary to state.
The plaintiff, having adduced oral testimony tending to show that the contract entered into in 1878, between Evans and Schoonmaker, under which the money was withheld, amounting to $3,500, provided only for the outcome of what is known as the lien suit, thereupon offered in evidence the record of that suit, which showed that the suit had been dismissed, and finally disposed of. To the admission of this record in evidence, exception was reserved on behalf of the defendant. But as there is no assignment of error based upon this exception, it is presumed that it has been abandoned. And, indeed, it is not apparent how such exception could have been at all sustained.
Then the defendant adduced testimony, both oral and documentary, the latter consisting mainly of the papers already stated to have been executed at New London between the 10th and 20th of August, 1878, by which it was sought to be shown that the agreement between Evans and Schoonmaker covered not only such claims of the machine company against Schoonmaker as might be enforced by lien, but all existing claims of every kind, and therefore the assumpsit suit as well as the lien suit. And thereupon the record of the assumpsit suit was offered in evidence, which showed that that suit was yet pending.
Both parties requested instructions to the jury, and two were given on behalf of each. ■ Those given on behalf of plaintiff were as follows:
“ 1. If the jury find from the evidence that the sum re*69tained by Evans from the purchase money of the dredge and its appurtenances was $3,500, and that said sum was only retained for the purpose of protecting Evans against liens upon the dredge and its appurtenances, then (counsel for the plaintiff having agreed that the defendant shall have credit for the amount of the Townsend bond) the jury will render a verdict for the plaintiff for the sum of $2,800, with interest from the 3d day of March, 1883.”
“2. If the jury find from the evidence that the sum retained by Evans from the purchase money of the dredge and its appurtenances was $3,250, and that said sum was retained only for the purpose of protecting Evans against liens upon the dredge and its appurtenances (counsel for the plaintiff having agreed that the defendant shall have credit for the amount of the Townsend bond) the jury will render a verdict for the plaintiff for the sum of $2,550.”
These two instructions, it will be noted, are identical, except in the matter of amount. The first requests the jury to find that the amount retained by Evans was $3,500, which, after deducting $700 for the Evans bond, would leave $2,800 as the amount due. The second instruction assumed $3,250 to be the amount retained, and consequently $2,550 as the amount due.
The two instructions granted on behalf of the defendant, and which were not excepted to by the plaintiff, were in substance to the effect that, if the jury should find that the money retained by Evans was retained to meet the result of the assumpsit suit, or to meet any claims or demands of the machine company then existing against Schoonmaker, then the verdict should be for the defendant. The court thereupon of its own motion proceeded to charge the jury at length in explanation of the antagonistic claims of the parties. To this charge no exception was taken, so far as the record shows; but exception was duly reserved to the granting of the two instructions given on behalf of the plaintiff.
The jury returned a verdict in -favor of the plaintiff for the sum of $2,550, with interest from March 3, 1883. There*70upon the defendant moved for a new trial on the ground that the verdict was against the weight of the evidence. This motion the court overruled on condition that the plaintiff would remit $209.35 additional on account of the Town-, send claim, the proof being that Evans had paid on that account $909.35, and not merely $700, which was supposed to be the amount of it. The plaintiff acceded to the condition, the motion for a new trial was overruled, judgment was entered for the plaintiff for the sum of $2,240.65, with interest from March 3, 1883; and from this judgment the defendant prosecuted the present appeal to the General Term of the Supreme Court of the District of Columbia, from which tribunal it has been transferred to this court.
As already stated, there are four assignments of error on behalf of the appellant. These are: 1. That it was error to grant the two instructions requested on behalf of the appellee, as this remitted to the jury the construction of a series of written contracts; 2. That it was error to grant these instructions in any event; 3. That the court erred in its charge to the jury; 4. That the court erred in overruling the appellant’s motion for a new trial.
Of these the third may be eliminated at once from the case. There was no exception taken to the charge of the court or to any part of it; and, of course, it is an elementary rule of practice that alleged errors in the rulings of a trial court cannot be reviewed on appeal unless exception was reserved to them at the trial.
The second assignment is not different from the first, and the appellant practically regards the first and fourth assignments of error as the only assignments in the cause, and these alone need be considered.
1. The appellant’s first position is, that the principal point in controversy between the parties was whether the sum retained by Evans was retained to answer all pending claims and demands of the machine company against Schoonmaker, or only one specific lien; that this question arose upon and was to be determined by certain written contracts; *71that the question was one of law to be decided by the court, and not one of fact to be determined by the jury; and that the effect of the instructions complained of was to remit this question to the jury. This position is not justified by the record. A series of papers was introduced on behalf of the defendant at this trial which were justly subject to some degree of suspicion, inasmuch as they had not been introduced at the first trial. No one of these purported to be a contract between Evans and Schoonmaker on the subject matter of this suit. All of them taken together did not constitute such a contract. At the utmost, they were merely links in a chain which had to be connected by extraneous oral testimony. They were not the contract in question, but elements' of proof of that contract, which still remained in parol. It is a well established rule of law that, when the whole of a contract has not been reduced to writing, such a contract in its entirety is to be regarded as a parol contract, subject to all the incidents of purely parol contracts, and proper to be proved entirely by parol testimony, notwithstanding that there may be documentary evidence of parts of it, and parts of it even may have been reduced to writing. Greenleaf on Evidence, Sec. 284a; Jervis v. Berridge, L. R., 8 Chan., 351; Wright v. Weeks, 25 N. Y., 153.
In the present case, no instruction was asked of the court as to the construction and effect of these documents. The plaintiff was under no obligation to ask instructions; the documents were no part of her case. It is presumed that the documents were intelligible to the jury, and that they required no construction- by the court as to their meaning and effect. If they constituted in themselves a complete contract, as the appellant now seems to imply, and tended to show the truth of the appellant’s contention, it was incumbent on the appellant, and not upon the appellee, to ask for such instructions to the jury as might be proper to give the papers their due effect. Instead of so doing, the appellant, on the contrary, by her own prayers for instructions, requested that the jury should pass upon the facts. A party *72cannot be heard to complain in an appellate court of that which he has co-operated in doing in a lower court, anymore than he can properly assign as error instructions requested by himself. Randon v. Toby, 11 How., 493; N. Y. Elevated Railroad Company v. Fifth National Bank, 135 U. S., 432.
Of the two instructions mentioned and here complained of, the first may be here dismissed entirely from consideration, for the reason that, as already stated, the two are identical except as to amount; and the jury having found the amount as in the second instruction, the appellee has accepted the finding. This second instruction is nothing more than a prayer that if Evans retained $3,250 to secure him against the lien suit, and for no other purpose, that suit being now disposed of, the jury should find that he was indebted to the plaintiff in that amount. It is difficult to see why this was not a proper instruction.
But the appellant’s main reliance seems to be on the fourth assignment of error, the refusal of the court to grant a new trial on the theory that the weight of evidence was with the defendant. In the numerous causes that have come to us by transfer from the General Term of the Supreme Court of the District of Columbia, the question has frequently arisen whether the power has been conferred upon this court, which existed in that tribunal under Sec. 805 of the Revised Statutes of the United States for the District of Columbia, as construed by the Supreme Court of the United States in the case of Metropolitan Railroad Company v. Moore, 121 U. S., 558, to review the decisions of the special term upon motions for a new trial, when the question is of the sufficiency and weight of evidence. We prefer to leave that question undetermined. In a brief time by the disposition of the causes, to which we have referred, the question must cease to be one of practical importance. In the present case we do not find it necessary to decide it; for we are of opinion that, if we have the right to such a review, the cause is not one which calls for its exercise so far as to dis*73turb the judgment that has been rendered. The testimony is amply sufficient to warrant the verdict rendered by the jury. Indeed, the documentary evidence on which the appellant appears to' place so much reliance would seem to support the plaintiff’s theory, rather than that of the defendant. One of the papers, the memorandum signed by Evans, witnessed by Lippett, and apparently purloined from the possession of the latter, mentions merely “lien upon said property,” and “suits on account of mortgage,” evidently meaning a mortgage or lien upon the property. And the agreement between the machine company and Evans, and the bond given by the latter to the former, specify “liens and claims amounting to $6,100 against a certain clam-shell dredge, two scows,” etc., and “ a claim for $6,100 for repairs, labor, material, etc., upon a vessel and property, viz., a clam-shell dredge,” etc., for which the company has “ a lien under title No. 18, Chap, i, of the statutes of Connecticut upon said property.” The purport of all these papers is to secure satisfaction for a lien .claimed; and there is no reference anywhere to any case of individual liability or personal obligation on the part of Schoonmaker. Upon these papers alone we would regard the preponderance of evidence to be greatly in favor of the plaintiff below; and there is nothing in the oral testimony to induce a very different conclusion.
We are, therefore, of opinion that there was no error in the ruling of the court below, either in the instructions which it gave to the jury, or in its refusal to grant a new trial, and we must affirm the judgment with costs.